PER CURIAM.
Appellant contracted in 1946 to buy a house which he knew was under a covenant against sale to Negroes. He is a Negro. Though the covenant was plainly unenforceable because the neighborhood was largely colored, appellant refused to perform his contract. On the theory that the contract was “void,” he brought this suit to recover a $500 deposit he had made. He recovered, in the Municipal Court, a judgment which the Municipal Court of Appeals reversed on June 12, 1947. Meckler v. Bough, 53 A.2d 695. Judge Cayton’s opinion in the Court of Appeals rightly states what was then the law, and the Supreme Court’s decision in Hurd v. Hodge, 68 S.Ct. 847, obviously adds no strength to appellant’s case.
Affirmed.